UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1438


In re: JACOB E. QUEERN,

                    Petitioner.



             On Petition for Writ of Mandamus. (2:19-cv-00485-RBS-LRL)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jacob E. Queern, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacob E. Queern petitions for a writ of mandamus, seeking an order compelling full

payment of his claims against government officials, immunizing him from prosecution,

enforcing his rights under the Crime Victims’ Rights Act, 18 U.S.C. § 3771, reversing a

district court order, and joining additional plaintiffs to his action. We conclude that Queern

is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires,” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted), and the writ of mandamus is not a substitute for appeal in

derogation of policies favoring review upon final judgment, In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Queern is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus and deny Queern’s pending motions. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2